DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on April 27th, 2022 has been acknowledged.  By this amendment, claims 1-4 and 20 have been amended and claim 5 has been cancelled.  Accordingly, claims 1-4 and 6-20 are pending in this application in which claims 11-19 have been withdrawn from further consideration as being drawn to non-elected invention.  Claims 1, 10, and 21 are in independent form.  Newly submitted IDS filed on April 01st, 2022 has been considered.  Applicant’s amendment to the title has been accepted.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. Pub. 2010/0224876), newly cited, in view of Lin et al. (U.S. Pub. 2012/0193785), of record.
In re claim 1, Zhu discloses a semiconductor architecture comprising a carrier substrate 8 (see paragraph [0024] and fig. 12); alignment mark 14 provided in the carrier substrate 8 (see paragraph [0030] and fig. 12), the alignment mark 14 being provided from a first surface (top surface) of the carrier substrate to a second surface (bottom surface) of the carrier substrate 8; a first semiconductor device 37 provided on the first surface of the carrier substrate 8 based on the alignment mark 14 (see paragraph [0034] and fig. 12), the first semiconductor device 37 comprising a buried power rail (BPR) 41, 42, 44, 46 (see paragraph [0053] and fig. 12); a second semiconductor device 87 provided on the second surface of the carrier substrate 8 based on the alignment mark 14 and aligned with the first semiconductor device 37 (see paragraph [0044] and fig. 12), wherein a through-silicon via (TSV) 12 penetrates through the carrier substrate 8 and contacts the BPR 41, 42, 44, 46 (see paragraph [0044] and fig. 12).

    PNG
    media_image1.png
    604
    798
    media_image1.png
    Greyscale

Zhu is silent to there are a plurality of alignment marks provided in the carrier substrate.  However, Zhu discloses that the is at least one alignment mark 14 provided in the carrier substrate 8 (see paragraph [0041]).
Furthermore, Lin discloses in a same field of endeavor, a semiconductor architecture, including, inter-alia, a carrier substrate 2, a plurality of alignment marks 206 provided in the carrier substrate, the alignment marks 206 being provided from a first surface of the carrier substrate 2 to a second surface of the carrier substrate 2 (see paragraph [0150] and fig. 79).

    PNG
    media_image2.png
    532
    717
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lin into the semiconductor architecture structure of Zhu in order to enable a plurality of alignment marks to be utilized in the carrier substrate of Zhu because in doing so would facilitate in stacking multiple wafers together in a multichip package (see paragraph [0041] of Lin).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Zhu in combination with Lin discloses  wherein the BPR 41, 42, 44, 46 is provided on the first surface of the carrier substrate 8 based on locations of the alignment marks 14 provided on the first surface of the carrier substrate 8 (see paragraph [0053] and fig. 12 of Zhu).
In re claim 3, as applied to claim 2 above, Zhu in combination with Lin discloses  wherein the TSV 12 is provided on the second surface of the carrier substrate 8 based on locations of the alignment marks 14 provided on the second surface of the carrier substrate 8 (see paragraph [0030] and fig. 12 of Zhu).
In re claim 4, as applied to claim 3 above, Zhu in combination with Lin discloses  wherein the BPR 41, 42, 44, 46 is aligned with the TSV 12 (see paragraph [0053] and fig. 12 of Zhu).
In re claim 6, as applied to claim 1 above, Zhu in combination with Lin discloses  wherein the alignment marks 14 are provided one-dimensionally or two-dimensionally (see paragraphs [0030]-[0031] and fig. 12 of Zhu).
In re claim 7, as applied to claim 6 above, Zhu in combination with Lin discloses  wherein each of the alignment marks 14 has a rectangular shape (see paragraphs [0030]-[0031] and fig. 12 of Zhu).
In re claim 8, as applied to claim 7 above, Zhu in combination with Lin discloses  wherein side surfaces of adjacent alignment marks 206 among the alignment marks are parallel to each other (see paragraph [0150] and fig. 83 of Lin).
In re claim 9, as applied to claim 1 above, Zhu in combination with Lin discloses  wherein a second surface of the alignment marks and a first surface of the second semiconductor device are coplanar (see paragraph [0030] and fig. 12 of Zhu and paragraph [0159] and fig. 83 of Lin).
In re claim 10, as applied to claim 1 above, Zhu in combination with Lin discloses  wherein the alignment marks are openings provided in the carrier substrate (see paragraph [0030] and fig. 12 of Zhu and paragraph [0159] and fig. 83 of Lin).
In re claim 20, Zhu discloses a semiconductor architecture comprising a wafer 8;
alignment mark 14 provided in the wafer 8 (see paragraph [0024] and fig. 12), the alignment mark 14 being opening provided from a first surface of the wafer 8 to a second surface of the wafer 8 that is opposite to the first surface (see paragraph [0034] and fig. 12); a first semiconductor device 37 provided on the first surface of the wafer 8 based on the alignment mark 14, the first semiconductor device 37 comprising a buried power rail (BPR) 41, 42, 44, 46 (see paragraph [0053] and fig. 12); and a second semiconductor device 87 provided on the second surface of the wafer 8 based on the alignment mark 14 and aligned with the first semiconductor device 37 (see paragraph [0044] and fig. 12), wherein a through-silicon via (TSV) 12 penetrates through the wafer 8 and contacts the BPR 41, 42, 44, 46 (see paragraph [0044] and fig. 12).
Zhu is silent to there are a plurality of alignment marks provided in the wafer, and the alignment marks being openings provided from a first surface of the wafer to a second surface of the wafer that is opposite to the first surface.  
However, Zhu discloses that the is at least one alignment mark 14 provided in the wafer 8 (see paragraph [0041]).
Furthermore, Lin discloses in a same field of endeavor, a semiconductor architecture, including, inter-alia, a wafer 2, a plurality of alignment marks 206 provided in the wafer 2, the alignment marks 206 being openings provided from a first surface of the wafer 2 to a second surface of the wafer 2 that is opposite to the first surface (see paragraph [0150] and fig. 79).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lin into the semiconductor architecture structure of Zhu in order to enable a plurality of alignment marks provided in the wafer, the alignment marks being openings provided from a first surface of the wafer to a second surface of the wafer that is opposite to the first surface to be utilized in the carrier substrate of Zhu because in doing so would facilitate in stacking multiple wafers together in a multichip package (see paragraph [0041] of Lin).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al.		U.S. Patent 11,227,812	Jan. 18, 2022.
Or-Bach et al.	U.S. Pub. 2017/0207214	Jul. 20, 2017.
Chao-Yuan et al.	U.S. Patent 8,957,504	Feb. 17, 2015.
Takano et al.		U.S. Patent 8,669,643	Mar. 11, 2014.
Tsai et al.		U.S. Pub. 2012/0001337	Jan. 5, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892